Citation Nr: 1203815	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include as due to a facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

2.  Entitlement to service connection for bilateral hearing loss, to include as due to a facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

3.  Entitlement to service connection for tinnitus, to include as due to a facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

4.  Entitlement to service connection for loss of teeth, to include as due to a facial injury with residual tripod fracture of the left maxilla and zygoma depression. 

5.  Entitlement to an initial compensable rating for a facial injury with residual tripod fracture of the left maxilla and zygoma depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the Veteran's claims can be reached.  

The Veteran was originally denied service connection for a facial injury in April 2007.  He appealed the denial and was subsequently granted service connection for a facial injury in a June 2008 rating decision.  The Veteran disagreed with the rating assigned and perfected an appeal as to the disability rating assigned.  He indicated on his January 2009 VA Form 9, Appeal to Board of Veterans' Appeals, that he desired a hearing before the Board at the RO.  He also indicated that he wanted a hearing with the Decision Review Officer which was scheduled in March 2009.  In a March 2009 statement, the Veteran requested that the March 2009 Decision Review Officer hearing be canceled and he filed the additional service connection claims which are currently on appeal.  

The service connection claims were denied in a May 2009 rating decision.  The Veteran perfected an appeal as to the denials.  On his July 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran again indicated that he wanted a hearing before the Board.  The Veteran was never scheduled for a hearing following his July 2010 hearing request.  Consequently, the Board must remand the Veteran's case so that he can be scheduled for a hearing before a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board at the RO.  Provide the Veteran and his representative with notice of the hearing.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

